DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claim 1 is objected to because of the following informalities: “a rotary control button” (line 6) should read --the rotary control button-- (line 2 already provides antecedent basis support for the limitation).  Appropriate correction is required.
Claim 2 is objected to because of the following informalities: 
“its back portion” should read --a back portion-- (personal possessive pronouns such as “its” should be avoided in the claims);
“it is intertwined” should read --the at least one outer ring is intertwined--.  Appropriate correction is required.
Claim 3 is objected to because of the following informalities: “on which a plurality of LED members are” should read --on which the at least one light emitting diode member, including a plurality of LED members, is mounted-- (Claim 3 is defining that the at least one LED member defined in Claim 1 includes a plurality of members, which should be made explicit within Claim 3).  Appropriate correction is required.
Claim 4 is objected to because of the following informalities: “engage it” should read --engage the outer sleeve-- (personal possessive pronouns such as “it” should be avoided in the claims).  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re 1, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2173.05(d).
Re 1, the limitation "the front panel" renders the claim indefinite because there is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 6-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamazaki (WO 2012/056498).
Re 1, Yamazaki discloses: a household appliance, in particular a cooker device comprising a rotary control button (3) detachably mounted at a distant-end on a shaft (7a) accessible through an opening (5a) provided on the front panel (5), comprising a sleeve (3c) having an outwardly facing holding portion (3a/3b) on an opposite proximate-end thereof, and an inner ring (shown below as “IR”) bearing within at least one light emitting diode (LED) member (27; translation, page 3, line 72) positioned so as to illuminate a rotary control button (3), provided on the outer portion of the front panel (5) so as to surround the sleeve, characterized in that, a central opening (opening is portion that receives 25) provided in the middle of the inner ring is configured to have a width so that the sleeve (3c) is detachable without damage, and in that the inner ring (IR) is fixed to the front panel independently from the holding portion.  

    PNG
    media_image1.png
    440
    689
    media_image1.png
    Greyscale

Re 2, Yamazaki discloses: at least one outer ring (shown above as “OR”) on one side fixed on the front panel (5) around the opening (5a), and on the other side, at its back portion holding the inner ring (IR) to which it is intertwined.  
Re 3, Yamazaki discloses: an illumination assembly on which a plurality of LED members (fig 2 illustrates multiple 27) are mounted and having an annular circuit card (10) placed in the inner portion of the inner ring.  
Re 6, Yamazaki discloses: wherein the holding portion (3a/3b) comprises an outer rim (3b) extending to proximity of the opening and encircling the sleeve (3c) in such a manner to surround the opening.  
Re 7, Yamazaki discloses: a diffuser (25; translation, page 2, line 71) covering the LED member (27) on the side of the inner ring (IR) facing the holding portion (3a/3b) so as to allow partial light transmission.
Allowable Subject Matter
Claims 4-5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J MCGOVERN whose telephone number is (571)272-6298.  The examiner can normally be reached on Monday through Friday 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN J MCGOVERN/Examiner, Art Unit 3656                                                                                                                                                                                                        
/RICHARD W RIDLEY/Supervisory Patent Examiner, Art Unit 3656